DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments (which added the limitations of previously objected claim 12 into claim 1) have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1-9, 11 and 13-19 are allowable.
The closest prior art reference: Gabrys (US 6,710,489) disclose the general claimed structure recited in claim 1, as explained in last Office Action, but fail to disclose the specific arrangement of the bearing housing locking cap in relation to the bearing’s inner portion (inner race).
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “wherein the upper bearing housing comprises a locking cap disposed above the upper bearing and wherein the inner portion of the upper bearing contacts the locking cap” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-9, 11 and 13-19 are also allowable due to their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834         

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834